DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Giuseppe Mariconda on 12/10/2021, and agreement was reached on 12/10/2021.

The application has been amended as follows: 
Claim 6. (Currently Amended) The apparatus of claim 1, wherein: 
an outer surface of the valve stem and an interior surface surrounding a stem channel of a stem bushing are made to move relative to each other once the movable piston is actuated for movement; and 
the stem connector is configured to maintain a tight guidance between the outer surface of the valve stem and the interior surface surrounding the stem channel of the stem bushing, thereby reducing wear between the outer surface of the valve stem and the interior surface surrounding the stem channel of the stem bushing .

Claim 11. (Currently Amended) The apparatus of claim 1, wherein: 
the stem connector is threadably connected to [[the]] an interior of the movable piston; and 
the stem connector is rotatably movable along a radial direction extending radially from the central piston axis of the movable piston.

Claim 12. (Currently Amended) The apparatus of claim 1, wherein: 
the stem connector is rotatably movable along a connector axis along [[the]] an interior of the movable piston by a tool.

Claim 15. (Currently Amended) The apparatus of claim 1, wherein: 
the stem connector is movable within an interior of the movable piston, and the movable piston becomes  tilted via a rotation direction such that a piston alignment plane and a bushing alignment plane are tilted relative to each other; and 
the piston alignment plane is defined by a surface of the movable piston; and the 
bushing alignment plane is defined by a surface of a stem bushing; and 
an amount of tilt of the movable piston depends on a position of the stem connector within the interior of the movable piston.
Claim 16. (Currently Amended) The apparatus of claim 1, wherein: 
a stem-bushing gap is formed between an outer surface of the valve stem and an inner surface of a stem bushing; and
the stem connector permits [[a]] the stem-bushing gap to remain as tight as possible so that an amount of unwanted flow of molding material along a molding-material flow direction is reduced.

(END)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, Hall (US 20170190088 A1) teaches an apparatus, comprising: 
a stem connector (retaining pin 136) configured to connect a movable piston (moveable member 138) and a valve stem (valve stem 128), in which the movable piston 136 is slidably receivable in a cylinder (cylinder 113), and in which the cylinder is mountable to a distribution manifold (valve gated hot runner 100) of a molding system (¶ [0027]-¶ [0030], ¶ [0036]; FIGURES 1, 2); and 
the stem connector 136 maintaining connection between the movable piston 138 and the valve stem 128 while the valve stem is moved to selectively open or close a mold gate 132 of a mold assembly installed in the molding system (¶ [0027]-¶ [0030], ¶ [0036]; FIGURES 1, 2). 
Hall also teaches that the retaining pin is devised for coupling a valve stem to a moveable member of an actuator configured to move the valve stem between a first position and a second position (¶ [0003]).
However, Hall does not specifically teach that the stem connector urges the movable piston to tilt at a tilt angle while the movable piston is moved along an interior of the cylinder, and in which the tilt angle is formed between a central piston axis extending through the movable piston and a central stem axis extending through the valve stem.
Olaru (US 20150151473 A1) teaches an injection molding apparatus with active valve pin disengagement (abstract). In the apparatus, valve pins 32 associated with the hot runner nozzles 20 are individually coupled to the movable frame 30 by a decouplable connector (ball plunger 36), and disengagement devices 40 associated with the valve pins are activated to decouple any associated valve pin 32 from the movable frame 30 (abstract, ¶ [0028]-¶ [0032]; FIGURES 1, 1A, 2A, 2B). Here, the decouplable connector includes a ball plunger 36 having a ball and a biasing element, and the ball plunger seems to be structurally similar to the stem connector of the instant invention. However, the ball plunger of Olaru does not allow the movable frame to be tilted at an angle but facilitates the decoupling of the valve pin by the disengagement device.  
Thus, Hall in view of Olaru does NOT teach all the claimed limitations. Moreover, it would NOT be obvious to modify the retaining pin (i.e., stem connector) of Hall with the decouplable connector such as a ball plunger because the ball plunger, which is decouplable by a force, would not provide a strong connection between the 
 Keir (US 20130287887 A1) teaches a valve-actuator assembly 610 having a spring-retaining ring 140 structure, however, the structure does not urge the movable piston 612 to tilt at a tilt angle but permits the valve-step assembly 102 to break away as needed (¶ [0034]; FIGURE 5B). 
Catoen (US 20120231111 A1) teaches a valve pin that accommodates side loading for use in a valve-gated nozzle of a hot runner injection molding system. The molding apparatus 1100 includes a flexible valve pin 223D wherein the valve pin is operably coupled to an actuator piston 1182, and the region of increased flexibility 232D provided by the reduced diameter of valve pin 223D is disposed within bore 124 of back plate 119, thereby forming a clearance 1186 therebetween  (¶ [0044], FIGURE 11). Catoen teaches various embodiments of a flexible valve pin (FIGURES 2A-2D, 4, 5) and a two-part valve pin (FIGURES 6-9) that are configured to accommodate side loading under operating conditions and to provide increased flexibility to the valve pin shaft within a region to permit deflection of the valve pin under side loading conditions, and the region may be a slidable or rotatable interface configured to provide lateral or angular movement between upstream and downstream portions of the valve pin shaft (abstract, ¶ [0009]). Here, although the valve pin shaft may be slidable and rotatable, the actuator piston 1182 does not tilt at a tilt angle by the head 227D of valve pin 223D (FIGURES 11, 12).   
Hall in view of Olaru, Keir, and/or Catoen does not teach all the claimed limitations and motivation to combine, and claim 1 is allowed. Claims 2-18 are allowed as being dependent from claim 1. 
Regarding claims 19 and 20, the claims recite the limitation “the stem connector urges the movable piston to tilt at a tilt angle while the movable piston is moved along an interior of the cylinder, and in which the tilt angle is formed between a central piston axis extending through the movable piston and a central stem axis extending through the valve stem.” 
For the same reason as presented above regarding claim 1, claims 19 and 20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744